36 F.3d 127
308 U.S.App.D.C. 313
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.James Earl GIVENS, Appellant.
No. 92-3045.
United States Court of Appeals, District of Columbia Circuit.
May 3, 1994.

Before:  MIKVA, Chief Judge;  WALD and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED that the district court's judgment of conviction and sentence be affirmed.  The evidence presented at trial established the elements of the crime,  see Jackson v. Virginia, 443 U.S. 307, 319 (1979), and the district court properly determined that Givens possessed more than five grams of cocaine base and sentenced him accordingly.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.